Citation Nr: 1435006	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to February 1977.  This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  On his May 2011 substantive appeal, the Veteran requested a Travel Board hearing.  A February 2012 letter from the Veteran's representative and statement from the Veteran indicated that the Veteran wished to withdraw his request for a Board hearing.  The Board thus deems the Board hearing request withdrawn.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increase for his low back disability, currently rated at 20 percent. 

On his May 2011 substantive appeal, the Veteran reported that his low back disability had worsened over the prior year and a half.  He noted that his pain was now constant and that even bending slightly caused him great pain.  January 2010 VA treatment records also note the Veteran's complaints of worsening pain as well as symptoms of right lower extremity radiculopathy:  "DTR on R +1/4.".

The Veteran has not been afforded a VA examination for his lumbar spine disability since July 2009, approximately five years ago.  Given the allegations of worsening on his substantive appeal (as well as VA treatment records noting neurological symptoms that were not reported at the time of the July 2009 VA examination), a contemporaneous examination (including neurological testing) to assess the severity of this disability is necessary.  Furthermore, the most recent VA treatment records in the claims file are dated in March 2010, more than four years ago.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  

Finally, the Veteran indicated that he has received physical therapy, aqua therapy, and chiropractic treatment for his low back disability.  Records of this treatment do not appear to be associated with the record, and as pertinent evidence, should be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his low back disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to include physical and aqua therapy and chiropractic treatment.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  In addition, the RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his lumbar spine disability since March 2010.  

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to assess the severity of his service-connected lumbar spine disability.

 The Veteran's entire record (to include the claims file with this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner is requested to comment on any functional loss and/or limitations due to the disability.

The examiner should specifically comment on the number of weeks of incapacitating episodes (i.e., episodes in which the Veteran's adverse symptomatology required bedrest ordered by a physician), if any, that the Veteran has experienced due to his service-connected lumbar spine disability in any given 12-month period since filing his claim.  The examiner must also note whether there are any neurological symptoms, and if so, describe their nature and severity.

3.  The RO should then re-adjudicate the claim, to include consideration of separate evaluations for any identified neurological disabilities related to his service-connected degenerative disc disease.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



